DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s remarks and amendments filed 12/16/2021 are acknowledged and have been carefully considered. The amendments filed 12/16/2021 are entered. 
	Regarding the objections to the specification, Applicant’s amendments to claims 1, 5, 12, and 16 are acknowledged. Accordingly, the objections to the specification are withdrawn. 
	Regarding the objections to the claims, Applicant’s amendments to claims 1, 9-10, and 16 are acknowledged. Accordingly, the objections to the claims are withdrawn. 
	Regarding the claim rejections under 35 U.S.C. 112(b), Applicant’s amendments to claims 1, 5, 8, 12-13, and 16 are acknowledged. Accordingly, the previously applied claim rejections under 35 U.S.C. 112(b) are withdrawn. 
	Regarding the prior art rejections, Applicant’s remarks and amendments will be addressed in the corresponding prior art rejection sections and the response to arguments section of the present Office Action. 

Status of Claims
	Claims 1-16 were previously pending in the application. 
	As of the amendments to the claims filed 12/16/2021, claims 1, 5-10, and 12-16 are amended; no claims are canceled; and no claims are newly added. 
	Accordingly, claims 1-16 are under examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4-5, 7-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corl (US 2016/0029999 A1, hereinafter "Corl").

	Regarding claim 1, Corl discloses an “intravascular ultrasound imaging apparatus, interface architecture, and method of manufacturing” (Title), and further discloses: 
Interventional ("Intravascular ultrasound (IVUS) imaging is widely used in interventional cardiology as a diagnostic tool" Corl: [0003]) medical device ("intravascular ultrasound (IVUS) device" Corl: Abstract), comprising:
an elongate body comprising a distal edge ("distal end of an elongate member" Corl: [0003]) delimiting a distal facing surface and a side facing surface of the elongate body ([Figs. 5 and 6 of Corl's disclosure 
a carrier ("flex circuit 314" Corl: [0047], Fig. 3; “rollable semiconductor substrate 714” Corl: [0060], Fig. 7) comprising a first side ("outer surface of the substrate 714" Corl: [0062]) and an opposite second side ("inner surface of the substrate when in the rolled form" Corl: [0062]),
wherein a distal portion of the carrier ("transducer array 302 formed in a transducer region 304" Corl: [0044], Fig. 3; [The transducer region 304 represents the distal portion of the carrier, as transducer region 304 is shown in Fig. 3 to be the most distal portion of the flex circuit 314 (which represents the carrier).]) comprises an array of separate elongate structures ("With respect to the transducer array 302, the array 302 may include any number and type of ultrasound transducers 312" Corl: [0044], Fig. 3; [The ultrasound transducers 312 of the transducer array 302 represents the array of separate elongate structures, as shown in Fig. 3.]),
each of the separate elongate structures ([See Fig. 3 of Corl’s disclosure, which “depicts the ultrasound scanner assembly 106 in its flat form.” In Fig. 3, each of the ultrasound transducers 312 is shown to be one of many separate elongate structures.]) comprising at least a sensor element ("one or more transducers 312 to receive a reflected echo of the ultrasonic signal, amplifying a signal representing the received echo, and/or transmitting the signal to the PIM across the cable 114" Corl: [0045]; [Although the term “sensor” is not explicitly recited, Corl’s disclosure of the transducers receiving reflected echoes of ultrasound signals and transmitting the signal back to an ultrasound console allows Corl’s ultrasound transducers to read on the claimed sensor elements.]);
wherein the carrier is configured for electrical conduction of signals from a proximal portion of the carrier to the sensor element of each of the separate elongate structures ("elongate member 102 
wherein the second side of the carrier is attached to the elongate body ("flex circuit 314 may be constructed to include a film layer of a flexible polyimide material" Corl: [0047]; "film layer is configured to be wrapped around a ferrule to form a cylindrical toroid" Corl: [0047]; "semiconductor substrate 714 is flexed to form a cylinder and more specifically, a cylindrical toroid" Corl: [0060]);
wherein a section of the distal portion of the carrier ([represented by distal portion of flex circuit 314]) proximal to the array of separate elongate structures ([represented by the transducer array 302 section of the ultrasound transducers 312]]) is folded over the distal edge of the elongate body (represented by "distal portion of the flexible elongate member" Corl: [0009]) such that the sensor element of each of the separate elongate structures is attached to the distal facing surface ([See Corl Figs. 5-6, showing the ultrasound transducers 312 folded over the distal edge and attached to the distal facing surface (annotated with label “DF”).]).

    PNG
    media_image1.png
    435
    517
    media_image1.png
    Greyscale

	Regarding claim 2, Corl discloses: 
The device of claim 1, as described above, 
wherein the elongate body comprises a through lumen ("lumen region 408" Corl: [0051], Fig. 5).

Regarding claim 4, Corl discloses: 
The device of claim 1, as described above, 
wherein the shape of the elongate structures is tapered inwardly toward the distal end of the carrier [As shown in Fig. 5 of Corl’s disclosure (included below), each of the elongate structures is tapered inwardly as they approach the distal end of the carrier, or as they reach and are folded over the distal facing surface. The reason for the tapered shape is to allow for an annular ring shape once the elongate structures have been folded over to the distal facing surface. As shown in Fig. 5, the more proximal portions of the elongate structures (the parts closer to the circumference of the distal facing surface), are flush with each other. As the elongate structures extend toward the center of the distal facing surface, they taper and become narrower. This is to avoid an overlap of the structures, which would occur if the elongate structures did not taper and instead remained the same width throughout. If the 

    PNG
    media_image2.png
    558
    449
    media_image2.png
    Greyscale


	Regarding claim 5, Corl discloses: 
The device of claim 1, as described above, 
wherein a flexible bridge ("a flexible interconnect" Corl: [0013]; "conductive interconnects 1206" Corl: [0069], Figs. 12-16) extends from at least a contact (“ultrasound scanner assembly 700 may also include contact pads 712 for coupling the scanner assembly 700 to a cable 114 for communication with other components of an IVUS system” Corl: [0058]) on the proximal portion of the carrier to the separate elongate structures ([The contact pads 712, representing at least a contact, are proximal to the separate elongate structures containing the ultrasound transducers 312. Figs. 12-16 show the conductive interconnects 1206 extending from the contact pads 712 through the control circuitry 706 to the conductive interconnects 1206, which further extend to the separate elongate structures.]).

Regarding claim 7, Corl discloses: 

wherein the separate elongate structures comprise silicon structures ("rollable semiconductor substrate includes a silicon semiconductor having a curved form" Corl: [0010]) facing the second side of the carrier ([The separate elongate structures are attached to the first side and facing the second side of the carrier.]).

	Regarding claim 8, Corl discloses: 
The device of claim 1, as described above, 
wherein the carrier comprises elongate silicon structures proximal to a flexible bridge ([The elongate silicon structures proximal to a flexible bridge are represented by the sections of the ultrasound transducers that are part of the transducer region 304.]), which are in alignment with respectively corresponding elongate structures distal to the flexible bridge ([Each of the elongate structures proximal to the flexible bridge corresponds to an elongate structure distal to the flexible bridge.]). 
	In Corl’s Fig. 3, which is a top view of the assembly in its flattened form (prior to being rolled and folded), the ultrasound transducers 312 are shown to be included in the transducer region 304. Upon viewing Corl’s Fig. 3, which is a cross-sectional view of the assembly in its rolled form (after being rolled and folded), the ultrasound transducers now have a part which has folded over the distal edge and now face distally. Proceeding to Corl’s Fig. 6, the figure shows that the transducer region 304 (which includes the sections of the ultrasound transducers 312 that are side facing) as well as the folded over sections of the ultrasound transducers 312 (that are distal facing). Thus, the side-facing sections of the ultrasound transducers 312 (representing the elongate structures proximal to a flexible bridge) are in alignment with the respectively corresponding distal-facing sections of the ultrasound transducers 312 (representing the elongate structures distal to the flexible bridge). Thus, the flexible bridge is presently being represented by the folded part of the flex circuit 314. 

	Regarding claim 9, Corl discloses: 
The device of claim 1, as described above, 
wherein the sensor element of each of the separate elongate structures is micromachined sensors ("ultrasound transducers 312 are piezoelectric micromachined ultrasound transducers (PMUTs)" Corl: [0044]).

Regarding claim 10, Corl discloses: 
The device of claim 1, as described above, 
wherein the sensor element of each of the separate elongate structures is at least one of the type: ultrasound sensor ("ultrasound transducers 312" Corl: [0044]), pressure sensor and flow sensor.

Regarding claim 11, Corl discloses: 
The device of claim 1, as described above, 
wherein the carrier is partially covered by an outer sheath in a longitudinal direction of the device ("an outer jacket 802 used to insulate the rollable semiconductor substrate 714 and to protect the scanner assembly 700 from the environment" Corl: [0063], Figs. 8-9; [The outer jacket 802 represents the outer sheath.]).

	Regarding claim 12, Corl discloses: 
The device of claim 11, as described above, 
wherein a proximal portion of the carrier is configured to receive and transmit signals to a control unit ("generating signals to trigger the transmitter circuits, and/or forwarding echo signals captured by the scanner assembly 106 to the IVUS console 110" Corl: [0038], Fig. 1; [The control region 308 of the 
and wherein the proximal portion of the carrier is covered by the outer sheath ("an outer jacket 802 used to insulate the rollable semiconductor substrate 714 and to protect the scanner assembly 700 from the environment" Corl: [0063], Figs. 8-9; [The outer jacket 802 represents the outer sheath.]).

	Regarding claim 13, Corl discloses: 
The device of claim 11, as described above, 
wherein the outer sheath of the device further comprises at least one of a pressure sensor or an imaging sensor ("scanner assembly for ultrasound imaging is provided" Corl: [0010]), exposed to a surrounding environment through the outer sheath ("sheath protects the vessel tissue from the spinning transducer and driveshaft while permitting ultrasound signals to propagate from the transducer into the tissue and back" Corl: [0004]; "outer jacket 802" Corl: [0063]).

	Claim 16 has been interpreted by the Examiner to be a product-by-process claim. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113). 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." 

In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

	Accordingly, regarding product-by-process claim 16, it is only required for the prior art to disclose the product formed, which is the interventional medical device. Corl discloses the interventional medical device of claim 1, as described above. 
Regarding claim 16, Corl discloses: 
A method of manufacturing an interventional ("Intravascular ultrasound (IVUS) imaging is widely used in interventional cardiology as a diagnostic tool" Corl: [0003]) medical device ("intravascular ultrasound (IVUS) device" Corl: Abstract), comprising:
providing an elongate body comprising a distal edge ("distal end of an elongate member" Corl: [0003]) delimiting a distal facing surface and a side facing surface of the elongate body ([Figs. 5 and 6 of Corl's disclosure depict the distal edge of the elongate body (distal end of an elongate member). As shown in Fig. 6 (included in annotated form below), the top of the cylinder (annotated with label “DF”) represents the claimed distal facing surface and the cylindrical curved edge (labeled 304 and annotated with label “SF”) represents the claimed side facing surface.]);
providing a carrier ("flex circuit 314" Corl: [0047], Fig. 3; “rollable semiconductor substrate 714” Corl: [0060], Fig. 7) comprising a first side ("outer surface of the substrate 714" Corl: [0062]) and an opposite second side ("inner surface of the substrate when in the rolled form" Corl: [0062]), 
wherein a distal portion of the carrier ("transducer array 302 formed in a transducer region 304" Corl: [0044], Fig. 3; [The transducer region 304 represents the distal portion of the carrier, as transducer region 304 is shown in Fig. 3 to be the most distal portion of the flex circuit 314 (which represents the carrier).]) comprises an array of separate elongate structures ("With respect to the transducer array 302, the array 302 may include any number and type of ultrasound transducers 312" Corl: [0044], Fig. 3; [The ultrasound transducers 312 of the transducer array 302 represents the array of separate elongate structures, as shown in Fig. 3.]), 
each of the separate elongate structures ([See Fig. 3 of Corl’s disclosure, which “depicts the ultrasound scanner assembly 106 in its flat form.” In Fig. 3, each of the ultrasound transducers 312 is shown to be one of many separate elongate structures.]) comprising at least a sensor element ("one or more transducers 312 to receive a reflected echo of the ultrasonic signal, amplifying a signal representing the received echo, and/or transmitting the signal to the PIM across the cable 114" Corl: [0045]; [Although the term “sensor” is not explicitly recited, Corl’s disclosure of the transducers receiving reflected echoes of ultrasound signals and transmitting the signal back to an ultrasound console allows Corl’s ultrasound transducers to read on the claimed sensor elements.]); 
wherein the carrier is configured for electrical conduction of signals from a proximal portion of the carrier to the sensor element of each of the separate elongate structures ("elongate member 102 includes the ultrasound scanner assembly 106 at a distal end of the member 102, which is coupled to the PIM 108 and the IVUS console 110 by a cable 114 extending along the longitudinal body of the member 102. The cable 114 caries control signals, echo data, and power between the scanner assembly 106 and the remainder of the IVUS system 100" Corl: [0036]; [As shown in Fig. 3, the scanner assembly 106 includes the many separate ultrasound transducers 312 (which are shown to be in the shape of separate elongate structures).]); 
attaching the second side of the carrier to the elongate body ("flex circuit 314 may be constructed to include a film layer of a flexible polyimide material" Corl: [0047]; "film layer is configured to be wrapped around a ferrule to form a cylindrical toroid" Corl: [0047]; "semiconductor substrate 714 is flexed to form a cylinder and more specifically, a cylindrical toroid" Corl: [0060]);
folding a section of the distal portion of the carrier proximal to the array of separate elongate structures over the distal edge of the elongate body ([See Corl Figs. 5-6, showing a section of the ultrasound transducers 312 folded over the distal edge of the elongate body (distal portion of the flexible elongate member).]); and 
attaching the sensor element of each of the separate elongate structures to the distal facing surface ([See Corl Figs. 5-6, showing the ultrasound transducers 312 folded over the distal edge and attached to the distal facing surface (annotated with label “DF”).]).

    PNG
    media_image1.png
    435
    517
    media_image1.png
    Greyscale


	Furthermore, in addition to claim 16 being a product-by-process claim and therefore being limited only to the structure implied by the steps, Corl also discloses that the invention also includes a method of manufacturing an interventional medical device as claimed (“methods used in manufacturing these elements” Corl: [0007]; “Method of Manufacturing” Corl: Title). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Corl in view of Kim et al. (US 2010/0305451 A1, hereinafter "Kim").

Regarding claim 3, Corl discloses: 
The device of claim 1, as described above. 
While Corl does depict an annular array, Corl does not explicitly recite the term “annular,” and is not being relied upon for teaching: 
wherein the sensor elements form an annular array on the distal facing surface of the elongate body.

wherein the sensor elements form an annular array on the distal facing surface of the elongate body ("transducer array 310 is annular" Kim: [0031]; "catheter 502 includes an annular transducer array 504 that includes a plurality of imaging elements" Kim: [0043]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intravascular ultrasound imaging apparatus disclosed by Corl, by including the image-guided intravascular and endocardial therapy systems as taught by Kim. One of ordinary skill in the art would have been motivated to make this modification because of the benefits provided by the annular array shape, such as the direction of the energy transmitted (“transducer array 310 is forward-facing, such that energy is transmitted in a direction shown by directional arrows 312” Kim: [0031]) and configuration of the lumen (“annular transducer array 310 forms a center aperture 314 that at least partially aligns with a distal end of the lumen 304. In at least some embodiments, the delivery element 308 is configured and arranged to extend through the center aperture 314 of the transducer array 310” Kim: [0031]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Corl in view of Klee et al. (US 2012/0123270 A1, hereinafter "Klee").

Regarding claim 6, Corl discloses: 
The device of claim 1, as described above. 

wherein the distal facing surface of the device is slanted relative to a longitudinal axis of the device.
However, in a similar invention in the same field of endeavor, Klee teaches a device with integrated ultrasound transducers (Title) which “proposes to equip the tip of a surgical instrument such as a needle or catheter or any other instrument with an ultrasound transducer array to measure flow” (Abstract): 
wherein the distal facing surface of the device is slanted relative to a longitudinal axis of the device ("the array in this example is arranged on the surface formed by a bevel of the tip portion of the device" Klee: [0039]; [Figs. 1 and 3 of Klee's disclosure depict this limitation, as these figures show that the distal facing surface of Klee's interventional device is slanted relative to a longitudinal axis of the device.]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intravascular ultrasound imaging apparatus disclosed by Corl, by including the device with integrated ultrasound transducers as taught by Klee. One of ordinary skill in the art would have been motivated to make this modification as a way to “influence the direction to which an ultrasound burst will be send” (Klee: [0019]), as “a combination of both the bevel and circumferential surfaces may be advantageous” (Klee: [0019]). One would be further motivated to make this modification as a way to “improve the quality of the determination of the spatial orientation of a detected fluid flow, i.e. a vessel” (Klee: [0071]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Corl in view of Manbachi et al. (US 2020/0001121 A1, hereinafter "Manbachi"). 

Regarding claim 14, Corl discloses: 
A system ("ultrasound imaging devices, systems, and methods" Corl: Abstract) comprising: 

a control unit ("communication of signals between the IVUS console 110 and the elongate member 102 to control the operation of the scanner assembly 106" Corl: [0038]; [The IVUS console 110 represents the claimed control unit.]) adapted to control the sensor element of the interventional medical device ("generating control signals to configure the scanner, generating signals to trigger the transmitter circuits" Corl: [0038]).
Corl is not being relied upon for teaching: 
to control the sensor element of each of the separate elongate structures of the interventional medical device. 
However, in a similar invention in the same field of endeavor, Manbachi teaches a system that is configured for insertion into the anatomy of a patient (shown in Fig. 1A) and “allows flexible control of a focused ultrasound wave using mechanical and electrical control” (Abstract), where the electronic steering allows “the transducer elements can be controlled electronically to provide adjustable focus of the ultrasound” (Abstract), and further teaches: 
to control the sensor element of each of the separate elongate structures of the interventional medical device ("array elements can be controlled by a software installed on the driver of the probe to utilize each of the array elements independently" Manbachi: [0041]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intravascular ultrasound imaging apparatus disclosed by Corl, by including the electronic beam steering in an interventional device as taught by Manbachi. One of ordinary skill in the art would have been motivated to make this modification because "electronic focusing, on top of the mechanical flexibility, allows for better control over the focusing of the ultrasound beam in 3D space within the desired organ" (Manbachi: [0034]). Additionally, the "feature (… . 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Corl in view of Manbachi, as described above with respect to claim 14, further in view of Torp et al. (US 2021/0251599 A1, priority date of 02/07/2018, hereinafter “Torp”).

Regarding claim 15, Corl discloses: 
The system of claim 14, as described above. 
Corl is not being relied upon for teaching: 
wherein the sensor element of each of the separate elongate structures comprises an individually addressable ultrasound transducer element, and wherein the control unit is adapted to:
for each ultrasound transducer element, determine a peak blood flow velocity from ultrasound data obtained with said ultrasound transducer element; and
electronically steer an ultrasound beam produced by a plurality of the individually addressable ultrasound transducer elements based on the determined peak blood flow velocities.
However, in a similar invention in the same field of endeavor, Manbachi teaches a system that is configured for insertion into the anatomy of a patient (shown in Fig. 1A) and “allows flexible control of a focused ultrasound wave using mechanical and electrical control” (Abstract), where the electronic steering allows “the transducer elements can be controlled electronically to provide adjustable focus of the ultrasound” (Abstract), and further teaches: 
wherein the sensor element of each of the separate elongate structures comprises an individually addressable ultrasound transducer element ("array elements can be controlled by a software installed on the driver of the probe to utilize each of the array elements independently" Manbachi: [0041]), and 
for each ultrasound transducer element (“utilize each of the array elements independently" Manbachi: [0041]), determine information on blood flow from ultrasound data ("ultrasound guidance includes anatomical visualization and functional imaging (e.g. blood flow)" Manbachi: Abstract); and
electronically steer an ultrasound beam ("electronic steering was used to focus the beam" Manbachi: [0048]) produced by a plurality of the individually addressable ultrasound transducer elements ("array elements can be controlled by a software installed on the driver of the probe to utilize each of the array elements independently" Manbachi: [0041]) based on the determined peak blood flow velocities ("electronic regulation of the array elements, and hence electronic steering of the sonic beams" Manbachi: [0053]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intravascular ultrasound imaging apparatus disclosed by Corl, by including the electronic beam steering in an interventional device as taught by Manbachi. One of ordinary skill in the art would have been motivated to make this modification because "electronic focusing, on top of the mechanical flexibility, allows for better control over the focusing of the ultrasound beam in 3D space within the desired organ" (Manbachi: [0034]). Additionally, the "feature (… configuration control of the therapeutic array elements and electronic regulator over independent array elements) enables fine tuning the resolution and location of the focal spot" (Manbachi: [0053]). 
	The combination of Corl and Manbachi are not being relied upon for teaching: 
for each ultrasound transducer element, determine a peak blood flow velocity from ultrasound data obtained with said ultrasound transducer element. 

for each ultrasound transducer element, determine a peak blood flow velocity from ultrasound data obtained with said ultrasound transducer element ("determine a first respective spatial-maximum velocity value for blood flowing towards the single transducer element, and a second respective spatial-maximum velocity value for blood flowing away" Torp: Abstract). 
Although Torp’s invention is described as being used non-invasively, the interventional/intravascular aspects of the claimed invention have already been taught by the combination of Corl and Manbachi, as described above. Torp is only being relied upon for the teaching of the peak blood flow velocity determination for each ultrasound transducer element. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intravascular ultrasound imaging apparatus disclosed by Corl, by including the determination of a velocity value for blood flowing towards a single transducer element as taught by Torp. One of ordinary skill in the art would have been motivated to make this modification because blood flow measurements are able to “be a more effective marker (e.g. more sensitive, more reliable and/or more accurate)” (Torp: [0218]).

Response to Arguments
Applicant provides the following remarks regarding the Corl reference: 

	Applicant submits that to sustain the rejection, Corl must disclose each and every element in as complete detail as recited. Applicant recites independent claim 1 as amended, emphasizing a particular limitation, and further submits that Corl does not disclose or suggest “wherein a section of the distal portion of the carrier proximal to the array of elongate structures is folded over the distal edge of the elongate body such that the sensor element of each of the separate elongate structures is attached to the distal 
	Applicant submits that claim 16 recites similar features to those recited in claim 1, and for at least the same reasons, Corl does not disclose of suggest each and every features of amended independent claim 16. Applicant further submits that accordingly, a prima facie case of anticipation has not been established with respect to amended independent claim 16, and requests that the 102 rejection of claim 16 be withdrawn. 

	In response, Examiner respectfully submits that Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive, as Examiner respectfully submits that Corl does in fact disclose each and every element in as complete detail as recited in the claims. Regarding the limitation emphasized by Applicant as not being disclosed by Corl, Examiner respectfully submits that Corl discloses wherein a section of the distal portion of the carrier ([represented by distal portion of flex circuit 314]) proximal to the array of separate elongate structures ([represented by the transducer array 302 section of the ultrasound transducers 312]]) is folded over the distal edge of the elongate body (represented by "distal portion of the flexible elongate member" Corl: [0009]) such that the sensor element of each of the separate elongate structures is attached to the distal facing surface ([See Corl Figs. 5-6, showing the ultrasound transducers 312 folded over the distal edge and attached to the distal facing surface (annotated with label “DF”).]).
	In Corl’s invention, the flex circuit 314 represents the claimed carrier; accordingly, the distal portion of the flex circuit 314 represents the distal portion of the claimed carrier. Along the distal portion of the flex circuit 314, this portion is also shown in Fig. 3 to be the transducer region 304. Thus, a portion of the transducer region 304 of the flex circuit 314 is folded over the distal edge of the flexible elongate member (representing the claimed distal edge of the elongate body). The portion of the transducer region 304 of the flex circuit 314 that is folded is proximal to the transducer array 302 
	Applicant appears to especially emphasize the phrase “over the distal edge of the elongate body” in the remarks. In response to this, Examiner respectfully submits that this limitation is disclosed by Corl, as demonstrated: “substrate is then rolled into a cylindrical form to form a scanner assembly and disposed at a distal end of an intravascular elongate member” (Corl: [0002]); “one or more ultrasound transducers arranged at a distal end of an elongate member” (Corl: [0003]); “ultrasound scanner assembly disposed at a distal portion of the flexible elongate member” (Corl: [0009]); “elongate member 102 includes the ultrasound scanner assembly 106 at a distal end of the member 102” (Corl: [0036]). Based on these parts of Corl’s invention description, Examiner respectfully submits that Corl teaches that the ultrasound transducers (representing the array of elongate structures) are folded over the distal end of the elongate member (representing the distal edge of the elongate body). Furthermore, once folded over, the transducer array 302 section of the ultrasound transducers 312 are directed toward the distal facing surface of the elongate member. 
	Examiner respectfully submits that the above responses with respect to amended claim 1 also apply to amended claim 16. 

Applicant provides the following remarks regarding the dependent claims: 

	Applicant submits that Corl does not disclose or suggest all of the features of amended independent claim 1 and that this deficiency is not affected by Kim. Thus, Applicant submits that Corl and Kim, even when combined, do not disclose or suggest all of the features of amended independent claim 1, and therefore claim 3 as well and therefore, a prima facie case of obviousness has not been established with regard to claim 3. Applicant requests that the § 103 rejection of claim 3 be withdrawn.
	Applicant submits that Corl does not disclose or suggest all of the features of amended independent claim 1 and that this deficiency is not affected by Klee. Thus, Applicant submits that Corl and Klee, even when combined, do not disclose or suggest all of the features of amended independent claim 1, and therefore claim 6 as well and therefore, a prima facie case of obviousness has not been established with regard to claim 6. Applicant requests that the § 103 rejection of claim 6 be withdrawn.


	In response to each of these arguments regarding the dependent claims, Examiner respectfully submits that these arguments are not persuasive, as amended independent claim 1 remains rejected under 35 U.S.C. 102. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim was relied upon for the rejection of dependent claim 3. Kim is also being cited as being considered relevant to dependent claim 4, as Kim’s Fig. 5 also shows a clear depiction of the elongate structures (506) being tapered as they extend toward the center (508) of the distal facing surface. 
Klee was relied upon for the rejection of dependent claim 6. Klee is also being cited as being considered relevant to dependent claim 7, as Klee also teaches that “transducers are formed in an Si-substrate” ([0014]) and that the transducers “may be MUTs produced in Si-technology, such as cMUTs or pMUTs” ([0010]). 
Toume et al. (US 2019/0365348 A1, priority to 12/14/2017, hereinafter “Toume”) teaches systems and methods for ultrasonic monitoring, and is being cited as being considered relevant to dependent claim 15, as Toume teaches the limitations of: wherein the sensor elements comprise individually addressable ultrasound transducer elements (“Transmit beam former 22 is configured to individually control transmission by each ultrasonic transducer element 14 so as to 
Huang (US 2010/0262014 A1, hereinafter “Huang”) discloses an ultrasound scanner built with capacitive micromachined ultrasound transducers (CMUTS) (Title), which includes “integrating a flexible electronic device (e.g. an IC) and a flexible ultrasonic transducer (e.g. a portion of a circular CMUT array) with a flexible member” (Abstract), and further includes “folding a portion of the flexible subassembly to form a forward looking transducer” (Abstract). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/R.V.W./Examiner, Art Unit 3793             

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793